Morales v Garzon (2014 NY Slip Op 06279)
Morales v Garzon
2014 NY Slip Op 06279
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


301781/07 13006A 13006

[*1] Benjamin Morales, Plaintiff-Appellant, —
vJorge Garzon, et al., Defendants-Respondents.
Sakkas, Cahn & Weiss, LLP, New York (Matthew Sakkas of counsel), for appellants.
Ginsberg, Becker & Weaver, LLP, New York (Robert D. Becker of counsel), for respondents.
Judgment, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered June 20, 2013, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 10, 2013, which granted defendants' motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Defendants established under any version of the facts that plaintiff was negligent, by demonstrating that, while under a darkened overpass, their tractor-trailer was struck in the rear
by plaintiff's box truck. Plaintiff failed to provide a nonnegligent explanation for the collision (see Avant v Cepin Livery Corp., 74 AD3d 533 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK